The opinion of the Court was delivered by
Bermudez, C. J.
The defendant appeals from a judgment dissolving an injunction obtained by him, arresting executory process issued against real estate, mortgaged by him to secure the payment of the note sued on.
The grounds upon which the writ issued, as set forth in the original and supplemental petitions, are: want of consideration; extinguishment by remission; prematurity resulting from inexpiration of extension of time.
It suffices to say that not only are the defenses inconsistent, but that the record is barren of evidence in support of either.
The appellee has prayed for damages for a frivolous appeal, and is-entitled to recover same.
The claim bears eight per cent interest, and the debtor is to pay five per cent attorney’s fees: The claim is for $3,298. We -think one hundred dollars a reasonable allowance for such damages.
It is therefore ordered that the judgment appealed from be affirmed,, and that appellee recover further one hundred dollars for a frivolous-appeal and costs in both courts.